PER CURIAM.
The petition is granted and Michael Tyrone Walker is hereby afforded belated appeal from judgment and sentence in case number 2010 CF 002S74A in the Circuit Court for Duval County. Upon issuance of mandate in this cause, a copy of this opinion will be provided to the clerk of circuit court who shall treat it as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
The circuit court is directed to appoint counsel to represent Walker in the appeal if he qualifies for such an appointment.
PETITION GRANTED.
DAVIS, ROBERTS, and ROWE, JJ., concur.